DETAILED ACTION
Claims 1-20 are presented for examination.  Claims 1, 8, 12, 16, and 18-20 are amended.

Claim Objections
Claims 1, 19, and 20 are objected to because of the following informalities:
In claim 1, “computer implemented” should be hyphenated.
In each of claims 19 and 20, “machine readable” should be hyphenated.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 8, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalantar et al (U.S. Pat. No. 6934757 B1, hereinafter Kalantar) in view of Boliek et al (U.S. Pat. Pub. No. 2012/0159518 A1, hereinafter Boliek).


As per claim 1, Kalantar teaches the limitations substantially as claimed, including a computer implemented method of transferring data including operations, the method comprising:
receiving a data transfer call to transfer data between a first storage device and a second storage device (Col. 5, Lines 1-49; Figure 5, Element 502); and
dynamically selecting data transfer components specific to the data to be transferred (Col. 5, Lines 1-49, where requesting and allocating a handle correlates to selecting data transfer components; Figure 5, Element 504).

Kalantar does not expressly teach executing the dynamically selected data transfer components via a generic data transfer workflow to transfer the data.

However, Boliek teaches executing the dynamically selected data transfer components via a generic data transfer workflow to transfer the data (Paragraph [0057]; Figure 4).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Boliek with those of Kalantar in order to allow for Kalantar’s method to proceed with the selected data transfer, in order to allow for an expected result for potential users, which could potentially increase user buy-in for the method.

As per claim 8, Kalantar teaches performing at least one of a local or distributed data transfer operation with the data transfer executable (Col. 5, Lines 1-49; Figure 5).

As per claim 12, it is a device claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

As per claim 18, it is a medium claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kalantar and Boliek, as applied to claim 1 above, and further in view of "A Scientific Workflow Solution to the Archiving of Digital Media", Chien-Yi Hou et al, HPDC workshop on “Scientific Workflow Systems”, hereinafter Hou.
Hou was cited in the previous office action.

As per claim 2, Kalantar and Boliek do not expressly teach that the generic data transfer workflow comprises an extensible data transfer framework.

However, Hou teaches that the generic data transfer workflow comprises an extensible data transfer framework (Page 8, Section 5).

	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Hou with those of Kalantar and Boliek in order to allow for Kalantar’s and Boliek’s method to exhibit a higher level of compatibility for different platforms, which could increase its usability among potential users and thus potentially increase buy-in.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kalantar and Boliek, as applied to claim 1 above, and further in view of Lyons et al (U.S. Pat. Pub. No. 2010/0299272 A1, hereinafter Lyons).
Lyons was cited in the previous office action.

As per claim 7, Kalantar and Boliek do not expressly teach employing a modifiable record in tracking workflow status for a plurality of processes for a data transfer scenario.

However, Lyons teaches employing a modifiable record in tracking workflow status for a plurality of processes for a data transfer scenario (Figure 2).

It would have been obvious to one of ordinary skill at the time of the filing of the application to combine the teachings of Lyons with those of Kalantar and Boliek in order to allow for Kalantar’s and Boliek’s method to retain a consistent view of the progress made by the workflow, which could lead to more efficient processing and thus to greater buy-in among potential users.

As per claim 16, it is a device claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kalantar and Boliek, as applied to claim 1 above, and further in view of Clark et al (U.S. Pat. Pub. No. 2013/0074079 A1, hereinafter Clark).
Clark was cited in the previous office action.

As per claim 9, Kalantar and Boliek do not expressly teach receiving parameters describing a data transfer scenario, the parameters indicating at least one of a location of the first storage device from which input data is to be loaded, a location of the second storage device to which output data to be saved, an input format for the input data, an output format into which the output data is to be converted, a type of a container into which the input data is to be loaded, or a direction of the data transfer scenario.

However, Clark teaches receiving parameters describing a data transfer scenario, the parameters indicating at least one of a location of the first storage device from which input data is to be loaded, a location of the second storage device to which output data to be saved, an input format for the input data, an output format into which the output data is to be converted, a type of a container into which the input data is to be loaded, or a direction of the data transfer scenario (Paragraphs [0012], [0013], [0053]).

It would have been obvious to one of ordinary skill at the time of the filing of the application to combine the teachings of Clark with those of Kalantar and Boliek in order to allow for Kalantar’s and Boliek’s method to allow for more customization through the use of parameters, which could increase the flexibility of the method and thus increase the likelihood of buy-in by users.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claims 3-6, 10, 11, 13-15, 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762.  The examiner can normally be reached on M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196